DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21 thru 40 have been entered into the record.  Claims 1 thru 20 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 thru 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 thru 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 thru 5, 7 thru 10, 12 thru 18 and 20 of U.S. Patent No. 9,760,092 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader limitations compared .
Claims 21 thru 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 5, 7 thru 11, 13 thru 16 and 18 of U.S. Patent No. 10,466,712 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader limitations compared to the patented claims.  The patented limitations are directed to a more detailed set of limitations and would read on the pending limitations are prior art if not from the same inventors.  The pending claim limitations are broader in their scope than the patented claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 thru 25, 28 thru 32 and 35 thru 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al Patent Application Publication Number 2009/0140881 A1 in view of Okugi et al Patent Application Publication Number 2009/0237269 A1.
Regarding claim 21 Sakai et al teach the claimed system for a vehicle, a vehicle-use visual field assistance system includes a vehicle-mounted apparatus 10 which is installed in the object vehicle (P[0041] and Figure 1), comprising:
the claimed sensor to sense information about an environment of the vehicle in a field of view of the sensor, “The vehicle-mounted apparatus 10 includes a vehicle camera 11 which is mounted at the front end of the vehicle (e.g., on a front fender), and is arranged such as to capture images having a field of view that is close to the field of view of the vehicle driver when looking straight ahead.” P[0042]; and
the claimed processor to analyze the sensed information to detect an obstacle in the environment of the vehicle, “The control section 16 executes various types of processing in accordance with inputs from the vehicle camera 11, the position detection section 12, the radio transmitter/receiver 13 and the operating switches 14, and controls the radio transmitter/receiver 13, the display section 15 and the audio output section 17.” P[0042], the control section 16 equates to the claimed processor, “The control section 16 is a usual type of microcomputer, which includes a CPU (central processing unit), ROM (read-only memory), RAM (random access memory), I/O (input/output) section, and a bus which interconnects these elements.  Regions are reserved in the ROM for storing characteristic information that is specific to the camera 11, including internal parameters SP1 and external parameters (relative information) SI of the camera 
the claimed processor to determine that the field of view of the sensor is obscured by the obstacle, “The information dispatch apparatus of the system includes a camera for capturing a blind-spot image showing the current conditions within a region which is a blind spot with respect to the forward field of view of a driver of a vehicle (referred to herein as an object vehicle), when that vehicle has reached the vicinity of a street intersection and a part of the driver's forward field of view is obstructed by intervening buildings.” P[0012].
Sakai et al do not explicitly teach the claimed processor determines that the field of view of the sensor is obscured by at least one of a plurality of obstacles, but instead detects the location and orientation of the vehicle, and determines that the position would have a field of view that is obstructed (P[0042] and P[0045]).  The location and direction of the vehicle equate to the claimed sensed information, and an obstacle would be detected for those coordinates and orientation.  Okugi et al teach, “As shown in FIG. 23, the camera of the vehicle V1 may capture the image of another vehicle V3, but as the vehicle approaches the intersection, the view of the camera of the vehicle V2 which has reached more close to the intersection may be interrupted by an obstacle A so that the camera of the vehicle V2 may not capture the image of another vehicle V4.” (P[0120] and Figure 23), and “An obstacle detecting portion 244 detects the obstacle, 
Regarding claim 22 Sakai et al teach the claimed sensor is a camera, the vehicle-mounted apparatus 10 includes a vehicle camera 11 P[0042].  Sakai et al do not explicitly teach the claimed processor analyzes images captured by the camera to detect obstacles, but instead detects the location and orientation of the vehicle, and determines that the position would have a field of view that is obstructed (P[0042] and P[0045]).  Okugi et al teach, “In the next step S207, the stationary-object detecting portion 240 detects the stationary object from the real images obtained in the steps S201 and S202. This detection of the stationary object in the step S207 is conducted through the image processing. When the stationary object is detected in the step S207, the control proceeds to step S208, where the stationary-object detecting portion 240 calculates the position and size of the stationary object. In the next step S209, the stationary-object information accumulating portion 242 (see FIG. 24) accumulates the position and size of the stationary object calculated in the step S208 at the memory 
Regarding claim 23 Sakai et al teach the claimed request information from an additional sensor to sense information about the portion of the environment, “The control section 16 executes various types of processing in accordance with inputs from the vehicle camera 11, the position detection section 12, the radio transmitter/receiver 13 and the operating switches 14, and controls the radio transmitter/receiver 13, the display section 15 and the audio output section 17.” P[0042], and “The position detection section 12 includes a GPS (global positioning system) receiver 12a, a gyroscope 12b and an earth magnetism sensor 12c.” P[0043] (claimed additional sensor).  This cited rejection is based on the interpretation that the additional sensor is located on the vehicle.  In a situation where the sensor is not located on the vehicle, the following citations are relevant.  Sakai et al teach the claimed request information from an additional sensor to sense information about the portion of the environment, “infrastructure cameras 21 are oriented to capture images of respectively different blind spots the street intersection.  Each blind spot is a regions which is blocked (by a building, etc.) from the field of view of the driver of a vehicle, such as the blind spot 53 of the vehicle 50 in FIG. 3, which is approaching the street intersection 60 from a specific direction, so that bodies such as the vehicle 51 within the blind spot 53 are hidden from the driver of the vehicle 50 by a building 52.” (P[0056] and Figure 3), the 
Regarding claim 24 Sakai et al teach the claimed determine a requested field of view and send to the additional sensor a request to sense information in the requested field of view, “Next in step S150, the vehicle information S obtained in step S140 is transmitted via the radio transmitter/receiver 13 together with an identification code SD3, which serves to indicate that this is a transmission in reply to a response signal.” (P[0052] and Figure 2), and “In step S225 a decision is made as to whether the object vehicle is positioned within a predetermined distance from the street intersection, based upon the position information SN1 contained in the vehicle information S that was received in step S220.  If there is a YES decision then step S230 is executed, while otherwise, operation proceeds to step S235. In step S230, warning image data which have been stored beforehand in the image memory section 31 are established as the dispatch image data that are to be transmitted to the object vehicle.” (P[0086], P[0087] and Figure 5), the image data transmitted to the vehicle (claimed additional sensor data) is based on the location of the vehicle near the intersection (claimed requested field of view).
Regarding claim 25 Sakai et al teach the claimed requested field of view is less obscured by the obstacle then the field of view of the sensor, the synthesized image 
Regarding claims 28 and 35 Sakai et al teach the claimed method, the flow diagram of vehicle-side control processing (Figure 2), and the flow diagram showing details of infrastructure-side control processing (Figure 5), and the claimed non-transitory computer readable medium, “The control section 16 executes a vehicle-side control processing routine as described in the following, in accordance with a program that is held stored in the ROM.” P[0046], and “The control section 36 executes an infrastructure-side control processing routine (described hereinafter), based on a program that is stored in the ROM.” P[0068], comprising:
the claimed processor analyzing information sensed by a sensor to detect an obstacle in an environment of a vehicle with the sensor sensing information about the environment of the vehicle in a field of view of the sensor, “The control section 16 executes various types of processing in accordance with inputs from the vehicle camera 11, the position detection section 12, the radio transmitter/receiver 13 and the operating switches 14, and controls the radio transmitter/receiver 13, the display section 15 and the audio output section 17.” P[0042], the control section 16 equates to the claimed processor, “The control section 16 is a usual type of microcomputer, which includes a CPU (central processing unit), ROM (read-only memory), RAM (random access memory), I/O (input/output) section, and a bus which interconnects these elements.  Regions are reserved in the ROM for storing characteristic information that is specific to the camera 11, including internal parameters SP1 and external parameters (relative 
the claimed processor determining that the field of view of the sensor is obscured by the obstacle, “The information dispatch apparatus of the system includes a camera for capturing a blind-spot image showing the current conditions within a region which is a blind spot with respect to the forward field of view of a driver of a vehicle (referred to herein as an object vehicle), when that vehicle has reached the vicinity of a street intersection and a part of the driver's forward field of view is obstructed by intervening buildings.” P[0012].
Sakai et al do not explicitly teach the claimed processor determines that the field of view of the sensor is obscured by at least one of a plurality of obstacles, but instead detects the location and orientation of the vehicle, and determines that the position would have a field of view that is obstructed (P[0042] and P[0045]).  The location and direction of the vehicle equate to the claimed sensed information, and an obstacle would be detected for those coordinates and orientation.  Okugi et al teach, “As shown in FIG. 23, the camera of the vehicle V1 may capture the image of another vehicle V3, 
Regarding claims 29 and 36 Sakai et al teach the claimed sensor is a camera, the vehicle-mounted apparatus 10 includes a vehicle camera 11 P[0042].  Sakai et al do not explicitly teach the claimed processor analyzes images captured by the camera to detect obstacles, but instead detects the location and orientation of the vehicle, and determines that the position would have a field of view that is obstructed (P[0042] and P[0045]).  Okugi et al teach, “In the next step S207, the stationary-object detecting portion 240 detects the stationary object from the real images obtained in the steps S201 and S202. This detection of the stationary object in the step S207 is conducted through the image processing. When the stationary object is detected in the step S207, 
Regarding claims 30 and 37 Sakai et al teach the claimed requesting information from an additional sensor to sense information about the portion of the environment, “The control section 16 executes various types of processing in accordance with inputs from the vehicle camera 11, the position detection section 12, the radio transmitter/receiver 13 and the operating switches 14, and controls the radio transmitter/receiver 13, the display section 15 and the audio output section 17.” P[0042], and “The position detection section 12 includes a GPS (global positioning system) receiver 12a, a gyroscope 12b and an earth magnetism sensor 12c.” P[0043] (claimed additional sensor).  This cited rejection is based on the interpretation that the additional sensor is located on the vehicle.  In a situation where the sensor is not located on the vehicle, the following citations are relevant.  Sakai et al teach the claimed request information from an additional sensor to sense information about the portion of the environment, “infrastructure cameras 21 are oriented to capture images of respectively different blind spots the street intersection.  Each blind spot is a regions which is 
Regarding claims 31 and 38 Sakai et al teach the claimed determining a requested field of view and sending to the additional sensor a request to sense information in the requested field of view, “Next in step S150, the vehicle information S obtained in step S140 is transmitted via the radio transmitter/receiver 13 together with an identification code SD3, which serves to indicate that this is a transmission in reply to a response signal.” (P[0052] and Figure 2), and “In step S225 a decision is made as to whether the object vehicle is positioned within a predetermined distance from the street intersection, based upon the position information SN1 contained in the vehicle information S that was received in step S220.  If there is a YES decision then step S230 is executed, while otherwise, operation proceeds to step S235. In step S230, warning image data which have been stored beforehand in the image memory section 31 are established as the dispatch image data that are to be transmitted to the object vehicle.” (P[0086], P[0087] and Figure 5), the image data transmitted to the vehicle (claimed 
Regarding claims 32 and 39 Sakai et al teach the claimed requested field of view is less obscured by the obstacle then the field of view of the sensor, the synthesized image data from the infrastructure cameras 21 (Figure 3) provides the requested field of view the displays to the driver the image data that is behind the wall (Figure 7B) (claimed less obscured by the obstacle).
Claims 26, 33 and 40  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al Patent Application Publication Number 2009/0140881 A1 and Okugi et al Patent Application Publication Number 2009/0237269 A1 as applied to claims 21, 28 and 35 above, and further in view of Lynch et al Patent Application Publication Number 2003/0227424 A1.
Regarding claims 26, 33 and 40 Sakai et al and Okugi et al do not teach the claimed processor to modify the field of view of the sensor.  The modification of a field of view is well known in the art and would be applied to Sakai et al by adjusting the camera 11 for the particular driving situation, such as for a right turn versus a left turn.  Lynch et al teach, “the imaging devices may be secured to adjustable mounting devices such that its viewing angle relative to a longitudinal axis of the vehicle may be changed. The viewing angle may be adjusted based on any number of parameters including vehicle speed, vehicle location relative to intersections merging traffic and the like (as determined by a navigation system) and straight line or turning travel direction.” P[0024], and “the imaging device has an adjustable field of view” (claim 10), the imaging device adjustment at the intersection would be to get an improved view around .
Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakai et al Patent Application Publication Number 2009/0140881 A1 and Okugi et al Patent Application Publication Number 2009/0237269 A1 as applied to claims 21 and 28 above, and further in view of Donath et al Patent Number 7,072,764 B2.
Regarding claims 27 and 34 Sakai et al do not teach the claimed vehicle is an autonomous vehicle.  Autonomous vehicles are common and well known in the art and may be used as the vehicle in Sakai et al.  Donath et al teach that the vehicle may be automatically steered (column 15 lines 26 thru 33) (claimed autonomous vehicle), and “As vehicle 12 moves, the field of view of each subsystem 14 changes” (column 7 lines 62 and 63).  The combination would be implemented by providing the additional information of Donath et al to the system of Sakai et al that would increase the accuracy of the images and the database.  An autonomous vehicle is one of the vehicles that may be used by the system of Sakai et al.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the vehicle-use visual field assistance system of Sakai et al and buildings interrupting the view of the camera of Okugi et al with the imaging updated database of Donath in order to provide the map .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662